DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants elected group I, claims 1-13 and 18-20 on 10/11/2022 without traverse has been received. 
Claims 1-20 are pending, and claims 14-17 are withdrawn from further consideration. 
Currently, claims 1-13 and 18-20 are under examination. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-13 and 18-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recites an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. measuring IL-10+ Bregs and Th17 T-helper cells in samples, and (2) correlating a ratio of the two specific calls for assessing therapeutic success. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

The active steps only include collect samples from the patients followed by measuring IL-10+ Bregs and Th17 T-helper cells and calculating the results in a ratio.

It is noted that applicants recite “treatments” in claims 2-4.  MPEP 2106.04(d)(2) states “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition.” (also see Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). 

	
The administering step of claims 2-4 do not provide a significant weight to the claim amounting more than law of nature. It is because the treatment step in the claim is not one that applies, relies on, or uses the judicial exception (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals  (2018)). The step of treating the subject is merely part of data-gathering process. One clinician cannot determine how a treatment works unless administering the treatment to the subjects followed by measuring the biomarkers (MPEP 2106.05(a)).  In another word, the initial treatment testing here is not the step one clinician does in response to the law of nature, i.e. identified IL-10+ Bregs and Th17 T-helper cells patient and treating the identified patient accordingly (See Vanda holding).  Overall, the law of nature is at the end of the instant claim, i.e. correlating the levels, i.e. decreased of biomarkers’ ratio to the phenomena (improved) of therapeutic treatment. No additional element adds to the claim amounting significantly more than mere judicial exception. 

 
Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional flow cytometry, cell counter, image analysis, PCR or spectrometry (cited claim 11). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, it is not clear whether the patients have been under allergen-specific immunotherapy (AIT). The gist of the current invention lies in the early determining the ratio of IL-10+ Bregs and Th17 T-helper cells ratio for assessing the likelihood of AIT for the patients. Thus, the treatments (e.g. subcutaneous or sublingual administering to the patients is necessary). Please clarify. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-9, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zissler (DZL Annual Meeting January 2017; IDS reference).  

Zissler teaches using regulatory B cells and Th17 T-helper cells for assessment on allergen-specific immunotherapy (AIT). Zissler teaches collecting biological samples from the allergic patients who under AIT followed by measuring IL-10+ Bregs and Th17 T-helper cells in the patients at different time points (See Abstract). Zissler found out that an increased IL-10 Bregs and an decrease in the Th17 cells after the last maintenance injection of allergens (See Abstract).
So two biomarkers, namely IL-10+ Bregs and Th17 T-helper cells, have been identified by Zissler in evaluating efficacy of allergen specific immunotherapy.  

Although Zissler does not explicitly teach using a ratio of IL-10+ Bregs/Th17 T-helper cells, nevertheless given the discovery of these two biomarkers and the trend of indicating successful AIT, i.e. increase of IL-10+ Bregs and decrease of Th17 T-helper cells, one ordinary skill in the art would have been motivated to place both in a mathematical format, i.e. ratio, for a simpler comparison with that of a control or non-responder with reasonable expectation of success. The result would have been that a greater number of ratio signifies an improvement, e.g. ≥1.2 (See claim 9). Note, the greater ratio number is expected since increase of IL-10+ Bregs cell and decrease of Th17 T-helper cells compared to the non-responder or control. 

With regard to claim 5, the samples were peripheral blood mononuclear cells (PBMCs)(see abstract).

With regard to claim 6-9, the IL-10+ and Th17 cellular signatures were detected on cells using flow cytometry (including cell counts) (See Abstract). 

With regard to claim 12-13, grass pollen as allergen in AIT for the patients (See abstract). 

Claim(s) 2-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zissler, as applied to claims 1, 5-9, 11-13 and 20 above, and further in view of Pfaar (Int Arch Allergy Imunol  2013 160:420-424) and Demoly (Clin Transl Allergy  2015 5:18).

Zissler reference has been discussed above. The AIT (allergen specific immunotherapy) used by Zissler was a standard up-dosing administering of allergens to patients and collecting samples from patients followed by identifying IL-10+ Bregs cell and Th17 T-helper cells.
Zissler does not detail the AIT procedures, e.g. subcutaneous or sublingual. Still, the procedure is a standard up-dosing regimen. 

Pfaar teaches an up-dosing subcutaneous immunotherapy (called SCIT) (See Title and Abstract).  Pfaar teaches administering various doses of grass pollens (including maximum) in the induction phase to the patients and a maintenance phase using the max dose for about 2 weeks. The samples were collected after the final rejection, i.e. 5 weeks (See Study Design). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zissler the details procedure of AIT as taught Pfaar for detecting IL-10+ Bregs cell and Th17 T-helper cells with reasonable expectation of success. The up-dosing of AIT is known and commonly used in the field. One ordinary skill in the art would have been motivated to retrieve protocol of SCIT to follow for the study. 

With regard to claim 4, the embodiment here is the sublingual administration (called SLIT) of allergen in the AIT. 

Similarly Demoly teaches using grass-pollen as allergens in an up-dosing regimen for sublingual immunotherapy (SLIT)(see Title, Abstract and Figure 1). Induction phase of various doses and maximum (high level) doses were administered in different weeks followed by sample collection and analysis (See Figure 1). 

The following references are considered pertinent to the current application but are not cited as prior art. 

Amar  “Response to sublingual immunotherapy with grass pollen
extract: Monotherapy versus combination in a multiallergen
extract”  (J. Allergy Clin Immunol  2009 124:150-6).


DuBuske “Ultrashort-specific immunotherapy successfully treats seasonal allergic rhinoconjunctivitis to grass pollen”  (Allergy Asthma Proc  2011  32:239-247).

Feng “Cluster Subcutaneous Allergen Specific Immunotherapy for the Treatment of Allergic Rhinitis: A Systematic Review and Meta-Analysis”  (PLOS One 2014  9:e86529).

					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678